—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 28, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint and denied his cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint insofar as it *467sought to recover damages for breach of contract. Before a plaintiff may secure redress for the breach of a contract, the promise made must be sufficiently certain and specific that the parties’ intentions are ascertainable (see, Maffea v Ippolito, 247 AD2d 366). In opposition to the defendants’ motion, in which they demonstrated, prima facie, that the terms of the alleged oral agreement were not sufficiently definite to be enforceable, the plaintiff failed to raise a triable issue of fact.
The plaintiff’s remaining contentions are without merit. Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.